ITEMID: 001-83995
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KACHANOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1960 and lives in Shakhtаrsk, the Donetsk region.
5. On 20 October 2000 the Shakhtаrsk City Court (Шахтарський міський суд Донецької області) awarded the applicant 4,815.28 hryvnyas (UAH) in salary arrears and compensations from his former employer, the Municipal Communal Service Department (“the Company,” Шахтарське міське госпрозрахункове управління комунального господарства).
6. This judgment was not appealed against, became final and the enforcement proceedings were instituted to collect the judgment debt.
7. On 7 April 2003 the Company was declared bankrupt and subsequently liquidated.
8. The applicant unsuccessfully attempted to seek compensation from the Bailiffs for their failure to enforce the judgment.
9. The judgment remains unenforced to the present date.
10. The relevant domestic law is set out in the judgment of 27 July 2004 in the case of Romashov v. Ukraine (no. 67534/01, §§ 16-19).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
